Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
Examiner notes that the oath(s) appear(s) to be missing. 
Drawings
Examiner notes that the drawings received on 03/17/2020 are accepted. 
Election/Restrictions
Applicant’s election without traverse of Group II (original claims 3-10) in the reply filed on 02/10/2021 is acknowledged.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2021.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Furmanek on 03/08/2021. 
The application has been amended as follows: Claims 1 and 2 are hereby canceled. 
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: Claim 3 contains allowable subject matter. Claims 4-16 contain allowable subject matter due to their dependency on claim 3. 
Claim 3 is directed towards a preparation method for a composite ceramic wherein the preparation method comprises: using core-shell structured coated fluorescent powder, alumina, and a sintering aid as raw materials, and ball-milling, pre-pressing and then sintering the raw materials to obtain the composite ceramic, wherein the alumina has a particle size of 0.1 μm to 2μm; a core portion of the core-shell structured coated fluorescent powder is fluorescent powder, and the core portion has a core radius of 1μm to 10μm; a shell portion of the core-shell structured coated fluorescent powder contains alumina or a precursor thereof, and the shell portion has a particle size of 10nm to 80nm; a weight ratio of the alumina of the shell portion of the core-shell structured coated fluorescent powder to the alumina of the raw materials is 1:3 to 4:1; a weight ratio of the fluorescent powder of the core portion of the core-shell structured coated fluorescent powder to a sum 
The closest prior art is Camras et al. (US20180122993, hereinafter referred to as Camras). 
Camras discloses that an inorganic coating may be applied to bond optically scattering particles or components (see Camras at the Abstract). Camras teaches an inorganic coating, as described herein, may bond a component to another component where a component could be a ceramic (see Camras at [0039]). Camras discloses the coating material may be aluminum oxide Al2O3 (see Camras at [0028]). Camras teaches the shell comprises an overcoat of a semiconductor material on a surface of the core semiconductor nanocrystal can include a Group II-VI compound (see Camras at [0082]). Camras further teaches the main fluorescent material may be a Ce:YAG phosphor (see Camras at [0045]). Camras also teaches the size of the luminescent or optically scattering particles may depend on the application of the particles in a light emitting or like system. The size may be between 1μm and 50μm (see Camras at [0025]). 
Camras does not disclose or teach ball-milling, pre-pressing and then sintering the raw materials to obtain the composite ceramic; wherein the alumina has a particle size of 0.1 μm to 2μm; the shell portion has a particle size of 10nm to 
The next closest prior art is Yongge et al. (CN103626487 with reference to machine translation via EspaceNet, hereinafter referred to as Yongge).
Yongge discloses a process for preparing core-shell structured composite ceramics (see Yongge at [0019] from machine translation via EspaceNet). Yongge teaches the invention uses Re:YAG nano powders and commercially available Al2O3 and Y2O3 powders as raw materials (see Yongge at [0006] from machine translation via EspaceNet). Yongge teaches the inclusion of a sintering aid (see Yongge at [0011] from machine translation via EspaceNet). Yongge discloses a slurry is ball milled (see Yongge at [0038] from machine translation via EspaceNet). Yongge discloses the slurry is injected into a resin mold under pressure, and the pressure is maintained (see Yongge at [0017] from machine translation via EspaceNet). Yongge discloses the composite structure blank is vacuum sintered (see Yongge at [0022]-[0023] from machine translation via 2O3 content of 39.8328g, and Nd2O3 content of 0.6057g, to which is added 0.2 wt. % MgO as a sintering aid) Examiner notes that 0.2 wt. % of (30.585 + 39.8328 + 0.6957 = 71.1135g total mass * 0.002 = 0.142g MgO) where 0.142g MgO is 0.464 % of the total 30.585g Al2O3 content (see Yongge at [0049] from machine translation via EspaceNet). 
Yongge does not disclose the alumina has a particle size of 0.1 μm to 2μm; and the shell portion has a particle size of 10nm to 80nm; a weight ratio of the alumina of the shell portion of the core-shell structured coated fluorescent powder to the alumina of the raw materials is 1:3 to 4:1; a weight ratio of the fluorescent powder of the core portion of the core-shell structured coated fluorescent powder to a sum of the alumina of the shell portion and the alumina of the raw materials is 3:17 to 9:1. 
For these reasons, claim 3 contains allowable subject matter, and thus claims 4-16 also contain allowable subject matter due to their dependency on claim 3. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731